United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60784
                          Summary Calendar



SHERIF BUSHRA RIZGALLA SEADAROES,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 301 867
                         --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sherif Bushra Rizgalla Seadaroes, a native and citizen of

Egypt, has petitioned for review of an order of the Board of

Immigration Appeals (BIA) affirming the decision of the

Immigration Judge (IJ) denying his applications for asylum and

withholding of removal and for relief under the Convention

Against Torture (CAT).   The IJ determined that Seadaroes lacked

credibility.   He also found that Seadaroes could not satisfy his




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60784
                                 -2-

burden for asylum because he failed to show past persecution or a

well-founded fear of future persecution because of his religion.

     Seadaroes argues that the decision of the IJ is not

supported by substantial evidence, that his testimony is

credible, and that the BIA’s summary affirmance procedures deny

him due process.   Generally, we review the decision of the BIA

and will consider the underlying decision of the IJ only if it

influenced the BIA’s determination.   Mikhael v. I.N.S., 115 F.3d
299, 302 (5th Cir. 1997).   When, as in this case, the BIA adopts

the IJ’s decision without a written opinion, we review the IJ’s

decision. Id.

     We conclude that the decision is supported by substantial

evidence, and the evidence in the record does not compel a

contrary conclusion.   Id.; Gomez-Mejia v. I.N.S., 56 F.3d 700,

702 (5th Cir. 1995).   Seadaroes’s testimony does not establish

that he was imprisoned or attacked based on his religious

beliefs.   His family remains in Egypt, as do six million other

Christians.   Also, Seadaroes testified that he resided briefly in

Alexandria and did not experience any attacks.   Because he could

relocate to Alexandria without experiencing any problems,

Seadaroes does not have a well-founded fear of persecution.

8 C.F.R. § 208.13(b)(2)(ii); Eduard v. Ashcroft, 379 F.3d 182,

193-94 (5th Cir. 2004).

     The IJ articulated cogent reasons, supported by substantial

evidence, for rejecting Seadaroes’s testimony as incredible.      See
                             No. 04-60784
                                  -3-

Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994).       Seadaroes

testified that he maintained contact with his family during his

time in the United States.    It is reasonable to conclude that

Seadaroes’s family would have informed him of his in abstentia

conviction when they learned of it in 1998 rather than waiting

until 2001.   Additionally, Seadaroes did not obtain any documents

or letters to corroborate his claims.       Seadaroes testified that

his attorney was unable to obtain a copy of his conviction.       The

IJ determined that some sort of documentary evidence could have

been obtained, including letters from family members.      The IJ’s

finding Seadaroes was not credible is reasonable.

     With regard to Seadaroes’s argument challenging the summary

affirmance procedures of the BIA, this court has held that the

BIA’s summary affirmance procedures “do not deprive this court of

a basis for judicial review and . . . do not violate due

process.”   Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th Cir.

2003).   Because Seadaroes does not specifically challenge the

denial of his application for withholding of removal or

protection under the CAT, these issues are deemed abandoned.

Calderon-Ontiveros v. I.N.S., 809 F.2d 1050, 1052 (5th Cir.

1986).

     Accordingly, his petition for review is DENIED.